internal_revenue_service director exempt_organizations department of the treasury p o box room cincinnati oh date may employer_identification_number person to contact - i d number l1 a so contact telephone numbers we have considered your application_for recognition of exemption from federal_income_tax under the provision of sec_501 of the internal revenue - code of and its applicable income_tax regulations based on the available information we have determined that you do not qualify for the reasons set forth on enclosure i consideration was given to whether you qualify for exemption under other subsections of sec_501 of the code however we have concluded that you do not qualify under another subsection as your organization has not established exemption from federal_income_tax it will be necessary for you to file an annual income_tax return on form_1041 if you are a_trust or form_1120 if you are a corporation or an unincorporated association contributions to you are not deductible under sec_170 of the code - is if you are in agreement with our proposed denial please sign and return one copy of the enclosed form_6018 consent to proposed adverse action you have the right to protest this proposed determination if you believe it incorrect to protest you should submit a written appeal giving the facts law and other information to support your position as explained in the enclosed publication exempt_organizations appeal procedures for unagreed issues the appeal must be submitted within days from the date of this letter and must be signed by one of your principal officers you may request a hearing with a member of the office of the regional_director_of_appeals when you file your appeal if a hearing is requested you will be contacted to arrange a date for it the hearing may be held at the regional_office or if you request at any mutually convenient district_office if you are to be represented by someone _ who is not one-of your principal officers he or she must file a proper power_of_attorney and otherwise qualify under our conference and practice requirements as set forth in sec_601_502 of the statement of procedural rules see treasury_department circular no if you do not protest this proposed determination in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the internal_revenue_code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within the time specified this will become our final_determination in that event appropriate state officials will be notified of this action in accordance with the provisions of sec_6104 of the code sincerely director exempt_organizations enclosures attachments form_6018 publication facts the organization was incorporated as a not-for-profit corporation in the state of on june the purpose of the organization as stated in its articles of incorporation is exclusively within the meaning of sec_501 of the internal_revenue_code irc of or the corresponding provision of any subsequent united_states internal revenue law the purpose of the corporation is to solicit contributions for accident the activities as set forth in its application are a minor child injured in a pool a - according to the form_1023 application the organization’s main sources of support are fundraising activities involving the local community and soliciting donations from interested corporations the organization's fund raising programs will consist of flyers people raising the funds will be volunteers the organization submitted a copy of a flyer explaining the injury and treatment for the injury the flyer solicits items that can be sold in a garage sale the flyer explains that all proceeds will go to pay for the therapy the organization has requested private_operating_foundation status as a newly created organization and states that all funds donated will go directly to pay for medical expense of issue does the organization qualify for exemption as an organization described in sec_501 of the internal_revenue_code law and published precedent sec_501 of the internal_revenue_code code describes certain organizations exempt from income_tax under sec_501 and reads in part as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of the activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children and animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing of distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization-must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limits the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operating exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals - is not organized or operated for the sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision of this subparagraph unless it serves public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it benefit of private interests such as designated individuals the creator or this family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_55_610 1955_2_cb_262 held that an organization formed to operate the activities which its principal founder conducted as his personal undertaking or hobby in prior years and planned to reimburse its founder for the expense incurred by him in prior years in the conduct of the activities was not exempt since a portion of the net_earnings of the organization would inure to the benefit of the founder revrul_56_403 1956_2_cb_307 provides that the awarding of scholarships by a foundation solely to undergraduate members of a designated fraternity will not preclude it from exemption from federal_income_tax under sec_501 of the internal_revenue_code revrul_66_146 1966_1_cb_136 provides that an organization organized and operated to further encourage and recognize outstanding achievements and contributions of citizens of a particular state toward the progress and betterment of human endeavors is exempt from federal_income_tax under sec_501 of the internal_revenue_code of revrul_69_175 1969-1-cb provides that an organization was formed by the parents of pupils attending a private school that provides school_bus transportation for its members’ children serves a private rather than a public interest and does not qualify for exemption under sec_501 of the code revrul_72_147 1972_1_cb_147 provides that when an organization operates for the private benefit of those controlling it exemption is lost even when the beneficiaries are members of a charitable_class benedict ginsberg and adele w ginsberg v commissioner tc- no tc held that in order to qualify for exemption under code sec_501 an organization must serve a-public rather than a private interest although an incidental private benefit will not destroy the qualification or an otherwise religious and educational_organization where an organization is serving both public and private interests the private benefit must be clearly incidental to the overriding public interest human engineering institute v commissioner docket no 37_tcm_619 and william h kenner and eleanor v kenner ca-7 u s court_of_appeals 7th circuit no13806 affirmed that an organization is not organized and operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals puritan church of america petitioner v commissioner of internal revenue us- ct-app-dc ustc sec_9601 the court found that an organization is disqualified from exemption if it serves a private rather than-a public interest it must therefore establish that it is not organized and operated for the benefit of private interests such as-designated individuals the creator of the organization or his family shareholders or persons controlled directly or indirectly by such private interests and the accomplishment of the exempt purposes must not be accompanied by personal private or selfish considerations - analysis and conclusion like the organizations in the above revenue rulings and court cases your organization is organized and operated for the benefit of a specific individual which serves private rather than public interest as stated within the meaning of sec_1 c - d ii of the regulations _ our analysis of your application indicates that your organization was established to raise funds to pay the medical expense of who is the daughter of the organization‘s founder because you have a substantial non exempt_purpose of raising funds to pay for the medical_expenses of the daughter of your founder you are operated for more than an insubstantial purpose of serving the private interests of the by failing to meet the operational_test for exemption you are not exempt under sec_501 of the code to be considered for tax exempt status under sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in that code section also its activities must be restricted to those permitted a sec_501 organization based on the information submitted it is the position of the internal_revenue_service that you are not entitled to exemption from federal_income_tax as an organization described in code sec_501 inasmuch as you are not organized and operated exclusively for any of the specified purposes within that code section but are operated exclusively for the private benefit of your founder's family
